             Case 3:19-cv-05007-RSM Document 38 Filed 06/03/19 Page 1 of 4




                                                      THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8   DOUGLAS LACY, on behalf of himself and all
     others similarly situated,
 9                                                        NO. 3:19-cv-05007-RBL

10                                  Plaintiff,
                                                          NOTICE OF VOLUNTARY
                                                          DISMISSAL OF DEFENDANTS
11          vs.
                                                          ONPROCESS TECHNOLOGY, INC.
12                                                        AND COMPLETE RECOVERY
     COMCAST CORPORATION, ONPROCESS
                                                          CORPORATION PURSUANT TO
     TECHNOLOGY, INC., AND COMPLETE
13                                                        FED. R. CIV. P. 41(a)(1)(A)(i)
     RECOVERY CORPORATION,
14
                                    Defendants.
15

16                             NOTICE OF VOLUNTARY DISMISSAL
17          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Douglas Lacy
18   dismisses his claims in this action against Defendants OnProcess Technology, Inc. and
19   Complete Recovery Corporation, without prejudice. This voluntary dismissal does not alter or
20   affect the pendency of Plaintiff’s claims against any other Defendant in this litigation.
21

22

23

24

25

26

27   NOTICE OF VOLUNTARY DISMISSAL OF
     DEFENDANTS ONPROCESS TECHNOLOGY, INC. AND
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     COMPLETE RECOVERY CORPORATION PURSUANT                                 936 North 34th Street, Suite 300
     TO FED. R. CIV. P. 41(A)(1)(A)(I) - 1                                 Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                 www.terrellmarshall.com
           Case 3:19-cv-05007-RSM Document 38 Filed 06/03/19 Page 2 of 4




 1         RESPECTFULLY SUBMITTED AND DATED this 3rd day of June, 2019.

 2                                 TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                 By: /s/ Jennifer Rust Murray, WSBA #36983
                                       Beth E. Terrell, WSBA #26759
 5                                     Email: bterrell@terrellmarshall.com
                                       Jennifer Rust Murray, WSBA #36983
 6
                                       Email: jmurray@terrellmarshall.com
 7                                     Adrienne D. McEntee, WSBA #34061
                                       Email: amcentee@terrellmarshall.com
 8                                     936 North 34th Street, Suite 300
                                       Seattle, Washington 98103-8869
 9                                     Telephone: (206) 816-6603
10                                     Facsimile: (206) 319-5450

11                                     Daniel C. Girard, Admitted Pro Hac Vice
                                       Email: dgirard@girardsharp.com
12                                     Simon S. Grille, Admitted Pro Hac Vice
13                                     Email: sgrille@girardsharp.com
                                       GIRARD SHARP LLP
14                                     601 California Street, Suite 1400
                                       San Francisco, California 94108
15                                     Telephone: (415) 981-4800
16                                     Facsimile: (415) 981-4846

17                                  Counsel for Plaintiff and the Proposed Class

18

19

20

21

22

23

24

25

26

27   NOTICE OF VOLUNTARY DISMISSAL OF
     DEFENDANTS ONPROCESS TECHNOLOGY, INC. AND
                                                           TERRELL MARSHALL LAW GROUP PLLC
     COMPLETE RECOVERY CORPORATION PURSUANT                      936 North 34th Street, Suite 300
     TO FED. R. CIV. P. 41(A)(1)(A)(I) - 2                      Seattle, Washington 98103-8869
                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                      www.terrellmarshall.com
             Case 3:19-cv-05007-RSM Document 38 Filed 06/03/19 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          1.      I, Jennifer Rust Murray, hereby certify that on June 3, 2019, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  James C. Grant, WSBA #14358
                    Email: jamesgrant@dwt.com
 6
                    DAVIS WRIGHT TREMAINE LLP
 7                  920 Fifth Avenue, Suite 3300
                    Seattle, Washington 98104
 8                  Telephone: (206) 622-3150
                    Facsimile: (206) 757-7700
 9

10                  Marshall L. Baker, Admitted Pro Hac Vice
                    Email: mbaker@akingump.com
11                  AKIN GUMP STRAUSS HAUER & FELD LLP
                    1999 Avenue of the Stars, Suite 600
12                  Los Angeles, California 90067
                    Telephone: (310) 229-1000
13                  Facsimile: (310) 229-1001
14
                    Michael W. McTigue, Jr., Admitted Pro Hac Vice
15                  Email: mmctigue@akingump.com
                    Meredith C. Slawe, Admitted Pro Hac Vice
16                  Email: mslawe@akingump.com
                    AKIN GUMP STRAUSS HAUER & FELD LLP
17                  Two Commerce Square, Suite 4100
18                  2001 Market Street
                    Philadelphia, Pennsylvania 19103
19                  Telephone: (215) 965-1200
                    Facsimile: (215) 965-1210
20
                    Attorneys for Defendant Comcast Corporation
21

22

23

24

25

26

27   NOTICE OF VOLUNTARY DISMISSAL OF
     DEFENDANTS ONPROCESS TECHNOLOGY, INC. AND
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     COMPLETE RECOVERY CORPORATION PURSUANT                                936 North 34th Street, Suite 300
     TO FED. R. CIV. P. 41(A)(1)(A)(I) - 3                                Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                                www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 38 Filed 06/03/19 Page 4 of 4




                   Marc Rosenberg, WSBA #31034
 1                 Email: mr@leesmart.com
                   LEE SMART, P.S., INC.
 2
                   1800 One Convention Place
 3                 701 Pike Street
                   Seattle, Washington 98101-3929
 4                 Telephone: (206) 624-7990
                   Facsimile: (206) 624-5944
 5

 6                 Attorneys for Defendant OnProcess Technology, Inc.
            2.     In addition, I hereby certify that I have mailed by United States Postal Service
 7
     the forgoing to the following non-CM/ECF participants:
 8

 9                 Paul Rosenthal
                   Email: paulrosenthal@kelleydrye.com
10                 Special Counsel
                   KELLEY DRYE & WARREN LLP
11                 One Jefferson Road, 2nd Floor
12                 Parsippany, NJ 07054
                   Telephone: (973) 503-5943
13
                   Attorneys for Complete Recovery Corporation
14
            DATED this 3rd day of June, 2019.
15

16                                               TERRELL MARSHALL LAW GROUP PLLC

17                                               By: /s/ Jennifer Rust Murray, WSBA #36983
                                                    Jennifer Rust Murray, WSBA #36983
18                                                  Email: jmurray@terrellmarshall.com
                                                    936 North 34th Street, Suite 300
19                                                  Seattle, Washington 98103
20                                                  Telephone: (206) 816-6603
                                                    Facsimile: (206) 319-5450
21
                                                 Attorneys for Plaintiff and the Proposed Class
22

23

24

25

26

27   NOTICE OF VOLUNTARY DISMISSAL OF
     DEFENDANTS ONPROCESS TECHNOLOGY, INC. AND
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     COMPLETE RECOVERY CORPORATION PURSUANT                               936 North 34th Street, Suite 300
     TO FED. R. CIV. P. 41(A)(1)(A)(I) - 4                               Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RBL                                               www.terrellmarshall.com
